 

Exhibit 10.4

 

AMENDMENT NO. 1

TO 

AMENDED AND RESTATED PROMISSORY NOTE

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED PROMISSORY NOTE (this “Amendment”)
is made and entered into as of July 30, 2014, by and between Cyalume
Technologies Holdings, Inc., a Delaware corporation (“Maker”), and JFC
Technologies, LLC (“Payee”).

 

RECITALS

 

A.         Maker is indebted to Payee under that certain Amended and Restated
Promissory Note dated November 19, 2013 (the “Restated Note”), which Restated
Note amended and restated a promissory note originally issued by Maker to Payee
as of December 31, 2012.

 

B.          The Company proposes to sell an aggregate of $2,000,000 of two new
series of preferred stock, designated as Series B Convertible Preferred Stock
and Series C Preferred Stock (the “Series B/C Financing”), to certain investors
(including Payee), and it is a condition to the investors’ obligation to
consummate the Series B/C Financing that the Restated Note be amended as set
forth herein.

 

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), intending to be legally bound, Maker and Payee
agree as follows:

 

1.          Paragraphs (e) and (f) of Section 3 of the Restated Note are hereby
deleted in their entireties and of no further force or effect.

 

2.          Except as otherwise specifically set forth in this Amendment, all
provisions of the Restated Note shall remain in full force and effect.

 

3.          This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, Maker and Payee have duly executed this Amendment, as of the
date first above written.

 

CYALUME TECHNOLOGIES HOLDINGS,   JFC TECHNOLOGIES, LLC INC.                 By
/s/ Zivi Nedivi   By /s/ James G. Schleck Name: Zivi Nedivi   Name: James G.
Schleck Title: CEO   Title: Managing Member

 

 

 

 

